 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                  - - - - - -                X
UNITED STATES OF AMERICA

              -v. -

LARRY WHITE,

                      Defendant.
    ---------------                          X

        The above-named defendant, who is accused of violating Title

18 U.S.C. §§ 922(g) (1) and 371, being advised of the nature of the

charges    and   of    his   rights,       hereby    waives,   in   open   Court,

prosecution by indictment and consents that the proceeding may be

by information instead of by indictment.
                                       r




                                                    Counsel for Defendant




Date:       New York, New York
            November 5, 2019
